Title: To James Madison from Alexander J. Dallas, 24 August 1816
From: Dallas, Alexander James
To: Madison, James


        
          Treasury Department. 24. August 1816.
        
        The Secretary of the Treasury has the honor to submit the following Statement to the consideration of the President of the United States.
        Treasury Notes, which were issued under Acts passed prior to the Act of the 24. of February 1815, were payable at the expiration of a year from their respective dates, with interest at the rate of 5 2/5 per cent. per annum, at the Loan Offices, respectively, specified in the Notes. Many of these Treasury Notes became due and remained unpaid.
        By the Act of the 24: of February 1815 it was declared that “it should be lawful for the Secretary of the Treasury to cause to be paid the interest upon the Treasury Notes, which have become due, and remain unpaid, as well with respect to the time elapsed before they became due, as with respect to the time that shall elapse after they become due, and until funds shall be assigned for the payment of the said Treasury Notes, and notice thereof shall be given.”
        On the 15. and 22d. of June 1815 notice was given, that funds were assigned for the payment of Treasury Notes due, and becoming due at all the Loan Offices, except those of Massachusetts and New-York. The funds assigned consisted of Bank notes, the local currency at the respective places of payment, being the only funds possessed by the Treasury.
        Many of the holders of Treasury Notes have refused to accept the payment thus offered. And it appears from a communication made by the Collector of Portsmouth, in New-Hampshire (which accompanies this Statement) that “a Treasury Note for 1000 Dollars, payable in Philadelphia, dated on the 1: of August 1814, was tendered to him in payment of a Bond for 1109:95/100 Dollars, being the amount of said Note, with interest from the date, to the time of the tender.” This Note was provided for under the Treasury Notices of June 1815. And the tender is now made, with a view to try the general question, whether the assignment of Bank Notes, is the assignment of a lawful fund for payment, in consequence of which the interest on the Treasury Notes shall cease to run?
        The Collector and the District Attorney request, that they may receive the instructions of the Government upon the occasion; and the Secretary of the Treasury respectfully submits the expediency of instructing them to proceed, as if no tender had been made.
        
          A. J. DallasSecretary of the Treasury
        
      